DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/21.

Drawings
The drawings are objected to because ‘312’ points to the same parts as ‘310’ and  314  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the CDU-112 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  NOTE: it appears that 114 shown to immediately connect to 120 may be intended to denote a CDU but otherwise discloses flexible tubing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, and 15-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1 and 15; “to serve coolant to a server tray” is unclear; whereas it cannot be readily ascertained if the coolant is configured to flow to a server tray itself or otherwise configured to flow to cooling component(s) disposed on a server tray; wherein any particular structural or fluid connectivity has not been asserted so as to suggest the structural manner to accomplish the same.  Note: either construction may constitute two different inventions.  Regarding Claim(s) 8 and 23; “further comprising: one or more brackets to comprise the at least two LDUs” is unclear; whereas the assertion does not denote if one of the already asserted features comprise the one or more brackets which may denote different invention if the bracket are comprised by the server tray, rack or if another feature comprises the bracket(s) such as i.e. a manifold or floor mounted in a data center etc. Further, it cannot be readily ascertained if one bracket comprises two LDU’s or if each bracket comprises a respective LDU. Regarding Claim(s) 9 and 24; “a server manifold CDU” is unclear; whereas it cannot be ascertained if a server manifold CDU is intended to denote a “rack manifold” of the already asserted ‘rack’ or if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 15-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Belady 2007/0227710) as in view of (Imwalle 9,398,731).
Regarding Claim 1; Belady discloses a datacenter cooling system (as set forth by para. 0051), comprising: at least two liquid distribution units (LDUs), to serve coolant to a server module of a rack (as set forth by para.’s 0064-0068—whereas liquid coolant units or coolant converters are modular, replaceable, and connected to and serve coolant to modules including an electronic assembly of a rack or server which includes a plurality of heat generating electronics and cold plates cooled by the coolant system—para’s 0054-0056), the at least two LDUs enabled to concurrently serve the coolant to at least one server tray in a first configuration (whereas coolant is supplied in parallel—para.’s 0054-0056), the at least two LDUs enabled for replacement of a first one of the at least two LDUs in a second configuration, the second configuration to enable a second one of the at least two LDUs to serve the coolant to the at least one server module (whereas the coolant converters supplies coolant in parallel in a first configuration; and one of the coolant converters continues to operation if one converter fails in a second configuration—para.’s 0054-0056).  Except Belady does not explicitly disclose the server module is a server tray.  However, Imwalle discloses a server module is a server tray (as set forth by col. 5, lines 1-67), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server module which comprises a heat generating component(s) and cold plate configured as a server tray since it was known in the art that the component(s) and/or cold plate may be easily configured for assembly/disassembly from a server rack, allowing for quick access and/or repair thereof.

Regarding Claim 2; Belady discloses the datacenter cooling system of claim 1, further comprising: a plurality of flow controllers to control the coolant from the one or more of the at least two LDUs to the at least one server tray in the first configuration or the second configuration of the least two LDUs (via control electronics of the coolant converter for dual redundant cooling and powering systems thereof--as constituted by para. 0040-0045 and/or to continue another cooling converter operation upon replacement of the one cooling converter—as set forth by para.’s 0054-0056).  
Regarding Claim 3; Belady discloses the datacenter cooling system of claim 1, further comprising: valves associated with the at least two LDUs and associated with a third LDU, the third LDU to replace the first one of the at least two LDUs, the third LDU pre-loaded with the coolant, and the valves configured to enable releasing of pressure at least within the third LDU after installation of the third LDU to replace the first one of the at least two LDUs (whereas to continue another cooling converter operation upon replacement of the one cooling converter constitutes a third coolant converter—as set Except, Belady does not explicitly disclose the valves are pressure valves to enable releasing of pressure.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a valve to release pressure since it was known in the art that the desired coolant selected requires pressure regulation so as to achieve different optimum temperature(s) and flow rates according to the selected cooling media.
 
Regarding Claim 4; Belady discloses the datacenter cooling system of claim 1, further comprising: the first one of the at least two LDUs to serve a full coolant load represented by a maximum of the coolant capable of being output by the first one of the at least two LDUs, with the second one of the at least two LDUs to serve a full coolant load of the coolant (atleast full operation in the first or second configuration—para. 0055).  Except, Belady does not explicitly disclose the second LDU to serve a partial coolant load of the coolant.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the full coolant load as a partial coolant load; whereas flow rates are regulated as desired—as set forth by para. 0040, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 5; Belady discloses the datacenter cooling system of claim 4, except, explicitly further comprising: at least one flow controller associated with the second one of the at least two LDUs to cause an increase from the partial coolant load In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 6; Belady discloses the datacenter cooling system of claim 1, wherein the first configuration and the second configuration are to be performed with an associated computing device in an operational state and with cooling for the associated computing device performed by the coolant from at least the second one of the at least two LDUs (as set forth by para. 0054—whereas the cold plates associated with each of the heat generating components may comprised isolated cooling loops or each heat generating component may comprise two separate cold plates for the respective cooling loops.  
Regarding Claim 7; Belady discloses the datacenter cooling system of claim 1, wherein the first one of the at least two LDUs and the second one of the at least two LDUs are supplied by different coolant sources (as set forth by para. 0042—whereas the coolant of the respective loops may be the same or different which may be source or building coolant—para. 0040)/

Regarding Claims 15-22; the method steps are necessitated by the already modified structure of Belady and Imwalle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835